            Case 1:20-cv-07510-GHW Document 5 Filed 09/15/20 Page 1 of 1

                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 09/15/2020
----------------------------------------------------------------- X
                                                                  :
PASCAL CHARPENTIER, EDUOARD JOSEPH :
CHARPENTIER, and MARLENE DEETJEN                                  :
SMITH,                                                            :             1:20-cv-07510-GHW
                                                                  :
                                                  Plaintiffs, :                     ORDER
                                                                  :
                              -v -                                :
                                                                  :
DEPARTMENT OF HOMELAND SECURITY, :
DEPARTMENT OF STATE, IMMIGRATION :
AND CUSTOMS ENFORCEMENT, UNITED :
STATES CITIZENSHIP AND IMMIGRATION :
SERVICES, NATIONAL ARCHIVES AND                                   :
RECORDS ADMINISTRATION, NATIONAL :
PERSONNEL RECORDS CENTER,                                         :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Court has reviewed the Complaint and its exhibits, which contain information that

should be redacted under Fed. R. Civ. P. 5.2. Dkt. No. 1. The Court has provisionally sealed the

Complaint and exhibits. Plaintiffs are directed to file versions of the Complaint and exhibits that

comply with Fed. R. Civ. P. 5.2 no later than September 18, 2020.

         SO ORDERED.

Dated: September 15, 2020
       New York, New York                                             __________________________________
                                                                             GREGORY H. WOODS
                                                                            United States District Judge
